Darwin Resources, Inc. 2202 N. West Shore Blvd., Suite 200 Tampa, FL 33607 May 11, 2009 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE: Darwin Resources, Inc. Form 8-K/A filed April 23, 2009 Ladies and Gentlemen: Darwin Resources, Inc., acknowledges and represents: the company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the company may not assert staff comments as a defense in any preceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Darwin Resources, Inc. /s/ MARK RENTSCHLER President, Chief Executive Officer
